Peters, J.
(concurring). While I agree with the conclusion reached by the majority, I do so on different grounds.
Domestic Relations Law § 72 provides, in derogation of the common law, that under certain circumstances a "grandparent” has standing to petition a court for visitation with a grandchild, notwithstanding an objection raised by that child’s parents (see, Matter of Emanuel S. v Joseph E., 78 NY2d 178; Matter of David M. v Lisa M., 207 AD2d 623). Since such rights have only been conferred pursuant to statute, the terms thereof must be strictly construed (see, Matter of Hantman v Heller, 213 AD2d 637; Matter of David M. v Lisa M., supra).
Here, the parental rights of petitioner as to all four of her children, including Grace L., were terminated by an adversarial proceeding in 1985. Grace L. was eventually adopted and had two children of her own. These are the children with whom petitioner now seeks an order of visitation.
It is well settled that "[tjermination denies the natural parents physical custody, as well as the rights ever to visit, communicate with, or regain custody of the child” (Santosky v Kramer, 455 US 745, 749). As Family Court was powerless to provide petitioner with an order granting her visitation with Grace L. subsequent to the termination of her parental rights, the court is now powerless to provide petitioner with an order permitting visitation with Grace L.’s children (see, Matter of Rita VV., 209 AD2d 866, lv denied 85 NY2d 811).*
Since I find that petitioner is not a "grandparent” within the *954meaning of Domestic Relations Law § 72 (see, Hantman v Heller, supra; Matter of David M. v Lisa M., supra; Matter of Anthony L. v Seymour S., 128 Misc 2d 1037), she has no right thereunder to seek visitation (see, Matter of Santosky v Roach, 161 AD2d 908, lv dismissed 76 NY2d 981).
Ordered that the order is affirmed, without costs.

 As of January 1, 1991, with the amendment of Social Services Law § 383-c, the method by which parental rights are terminated (compare, Social Services Law § 384-b, with Social Services Law § 383-c) affects the power of the court to permit contact between a parent and child (Matter of Rita VV., supra). If termination occurs as a result of an adversarial proceeding, the court is without authority to provide for contact in the order of disposition (supra). Thus, notwithstanding the fact that Social Services Law § 383-c was not enacted at the time of the termination of petitioner’s parental rights, *954had it been in existence, the adversarial nature of her proceeding would now preclude her from having standing to petition for visitation with her biological grandchildren pursuant to Domestic Relations Law § 72.